
	
		I
		111th CONGRESS
		1st Session
		H. R. 3118
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Murphy of New
			 York introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  1-year extension of the making work pay credit.
	
	
		1.Short titleThis Act may be cited as the
			 Making Work Pay Tax Credit Extension
			 Act.
		2.Extension of
			 making work pay credit
			(a)In
			 generalSubsection (e) of
			 section 36A of the Internal Revenue Code of 1986 is amended by striking
			 December 31, 2010 and inserting December 31,
			 2011.
			(b)Treatment of
			 possessionsParagraph (1) of section 1001(b) of the American
			 Recovery and Reinvestment Tax Act of 2009 is amended by striking 2009
			 and 2010 both places it appears in subparagraphs (A) and (B) and
			 inserting 2009, 2010, and 2011.
			
